                Case 3:20-cv-00294-SI      Document 5      Filed 02/21/20    Page 1 of 4




Jill O. Gibson, OSB #973581
jgibson@lynchconger.com
Benjamin R. Becker, OSB #103358
bbecker@lynchconger.com
LYNCH CONGER LLP
15350 SW Sequoia Pkwy, Ste 250
Portland, Oregon 97224
Telephone: (541) 383-5857
Fax: (541) 383-3968

       Attorneys for Plaintiffs



                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION

 JANET NEWCOMB, an individual;
 JERRY MASON, an individual; and                                                       3:20-cv-00294
                                                                            Case No.: ____________
 METRO MULTIFAMILY HOUSING
 ASSOCIATION, an Oregon nonprofit
 organization, dba, MULTIFAMILY NW,                                            DECLARATION OF
                                                                                  JERRY MASON
                                        Plaintiffs,

           v.

 CITY OF PORTLAND, an Oregon
 municipal corporation,

                                       Defendant.

       I, Jerry Mason, declare:

       1.          I am a plaintiff in the above-captioned matter. I make this declaration of my own

personal knowledge. The following statements are true and correct and, if called upon, I could

competently testify to the facts averred herein.

       2.          This declaration sets out my concerns about the “FAIR” laws passed by Portland

on June 19, 2019.


Page 1 -           DECLARATION OF JERRY MASON
            Case 3:20-cv-00294-SI        Document 5      Filed 02/21/20      Page 2 of 4




       3.      I have brokered, managed, built and owned apartments in greater the Portland -

Vancouver area since 1976. Through various iterations my company is now Westland Partner’s

LLC. Currently we own and manage a 32-unit purchased in 1997 and a 30-unit purchased in

2013 that are inside Portland city limits.

       4.      I learned early on that in order to survive I had to clearly understand who the king

is. It’s our residents. If we do not provide clean, safe, well managed and suitable housing at a

price they can afford, they will choose to live elsewhere. And believe me, they are mobile. If

we do not get all that right, we cannot pay all the bills and mortgage.

       5.      The FAIR Ordinances are irrational and “gotcha” regulations. They are the last

straw for one of my partners, who is now putting my property on the market due to concerns

about values first not going up and second expecting them to diminish. They see better private

capital investing opportunities elsewhere.

       6.      The big losers are the residents. It is collateral damage that hits the very people

the proponents of the punitive screening process believe they are helping.

       7.      Private investment capital and lending capital, which creates the lion’s share of

Portland’s housing, is almost as mobile as renters. Capital wants to stay in markets they are

established in. However, they cannot afford to stay in a hostile one unless they change terms that

offset their perceived and real risks.

       8.      A 72-hour (3-day) block for processing applications. What does that mean? Can

I not talk to applicants or talk but give no details? When does the 72 hours start? For 3 days I

must have the property off the market.

       9.      An 8-hour penalty for early applications. If I have a waiting list for the next

vacancy, are they ineligible because they are “early applications”? If I have a current resident




Page 2 -       DECLARATION OF JERRY MASON
              Case 3:20-cv-00294-SI      Document 5        Filed 02/21/20    Page 3 of 4




who wants a different unit when it comes up, are they ineligible, or go to the back of the line?

The new laws are not clear. I am running a business. Every day that rent is lost is an expense

with no benefit to offset it.

        10.      Security deposits. The labor cost required to itemize and depreciate every single

item in a unit is not worth it, especially given the risk of being sued for violating gotcha

requirements. Owners might have to eliminate deposits and turn to an insurance policy to cover

that expense. It is a quantifiable expense that can be added to all rents. This puts all residents

paying to cover the position that created the problem.

        11.      ID offered with applications. Who exactly are the people I am lending a $100,000

property to? Valid governmental ID is required to check into a hotel room, rent a car, or borrow

$100,000 from a bank. A guy comes to your door and asks to rent your car or garage – that’s

okay, but wouldn’t you want to know, as best you can, who he is and how to contact him if

needed?

        12.      Government should not be able to force me to give notices to residents in my

property, especially if it has to do with how to sue me.

        13.      If the person I rented to, according to the modest ID given, is sent notice, how do

I know if proper notice was given? What is considered proper notice, under what conditions is it

considered as served?

        14.      Penalties and financial burdens are tied to confusing, incomplete, and inconsistent

codes, rules, laws, etc. It leads to irresponsible litigation and expense even if the owner or

management company wins the case. Some call it just the cost of doing business. However,

those costs and expenses of minimizing those costs get reflected in the operating expenses that

have to be covered by income rent levels.




Page 3 -         DECLARATION OF JERRY MASON
      Case 3:20-cv-00294-SI           Document 5         Filed 02/21/20       Page 4 of 4




      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on February 20, 2020.




                                             Jerry F




Page 4-      DECLARATION OF JERRY MASON
